People v Ragin (2016 NY Slip Op 00752)





People v Ragin


2016 NY Slip Op 00752


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Saxe, J.P., Moskowitz, Richter, Feinman, JJ.


111 1333/11

[*1]The People of the State of New York, Respondent,
vArthur Ragin, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Kerry S. Jamieson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered April 9, 2013, convicting defendant, upon his guilty plea, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
The record does not cast doubt on defendant's competency to stand trial, and the court was not obligated, sua sponte, to order a new CPL article 730 examination (see People v Tortorici, [1999], cert denied 528 US 834 [1999]). Although there had been multiple psychiatric examinations with conflicting findings, the most recent report found defendant competent, and the court was able to observe him during the plea proceedings (see People v Barnes, 24 AD3d 248 [1st Dept 2005], lv denied 6 NY3d 892 [2006]). The record does not support an inference that defendant may have been going in and out of competency; instead, the psychiatric evidence before the court indicated that defendant was prone to feigning psychiatric symptoms. The plea colloquy cast no doubt on defendant's competency, and defense counsel, who was in the best position to assess defendant's capacity, did not raise the issue of defendant's fitness to proceed or request another examination (Tortorici, 92 NY2d at 767).
Defendant abandoned his claims of dissatisfaction with counsel when, in response to the court's inquiry into his claims, he expressly withdrew his request for new counsel and confirmed that he wanted his attorney to continue to represent him (see People v Garvin, 227 AD2d 130 [1st Dept 1996], lv denied 88 NY2d 965 [1996]). In any event, the court's inquiry into defendant's earlier claims was sufficient, and defendant failed to establish
good cause for assignment of new counsel (see People v Porto, 16 NY3d 93 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK